Case 3:17-cv-01104-VLB Document 82-46 Filed 05/15/19 Page 1 of 4




                  Exhibit 47
     Case 3:17-cv-01104-VLB Document 82-46 Filed 05/15/19 Page 2 of 4



March 6, 2015

To Whom It May Concern:

We write this letter to follow up on an article written by Emma Plato ff for the Yale Daily
News on November 20, 2014, which we had hoped would bring about conversation
within our department but which has, on the contrary, been of no effect. In fact, it only
brought an expression of deep anger and an attempt on the part of our department chair to
censure any attempt to make concerns or complaints known. Emma's article spoke
mainly of the lack of communication in the Department of Spanish and Portuguese, and
how departmental money is used - or not used - in a way in a way opaque to everyone
but the chair and her couple of very close friends. This article was only the tip of the
proverbial iceberg, and the graduate students of Spanish and Portuguese wish to make
known the level of discontent that we feel as a result of the highly negative atmosphere
that has been created in our department. Many issues related to Spanish and Portuguese
are blatant acts of discrimination and harassment and really should be investigated by the
university administration.

1. The opinions of graduate students are never taken seriously by the members of the
faculty of our department. We have completed surveys and questionnaires, and Professor
Adorno as chair and Professor Valis as DGS do what is required to maintain a fas;ade of
inclusion and appreciation by promising to meet with us about those surveys. However,
our responses have never been addressed in a positive way. The times that the chair and
DGS have convened meetings with us, Professor Adorno has dominated in such a way as
to leave Professor Valis almost mute and us guilt tripped into being eternally grateful just
to be allowed to set foot onto Yale's campus. The condescension is unwarranted and has,
in fact, caused a great divide between the students and faculty. We smile and do what the
professors tell us in the end, but very few of us are actually very happy to be in this
department. The main problem is that, if we do not follow the senior professors'
mandates exactly as given, they can and will either provide us with negative letters of
recommendation or simply find a way to have us dismissed from the program. This has
happened in the recent past. Living in fear is no way to live.

2. The level of collegiality among the ladder faculty is appalling. Often as department
social gatherings certain members of our department's small faculty seem reluctant to
speak to one another, and the rhetoric that has been fomented among the graduate
students is that being seen talking with one professor automatically makes us enemies of
another. There exists a rift between two main groups in which Professors Gonzalez-
Echevarria and Adorno take one side and Professors Gonzalez-Perez and Jackson take the
other. This has created such a negative atmosphere that students fear retribution by any of
them simply for making a positive comment about any of the others. Even worse, junior
professors have been forced either to take sides or to suffer the consequences. The
number of times in which professors have run into one another in the hallways and
completely ignored each other are too many to count. How are graduate students
supposed to learn from and respect a group of faculty members who refuse to learn from
and respect each other?




                          INITIAL DISCOVERY PROTOCOLS                                    P1285
      Case 3:17-cv-01104-VLB Document 82-46 Filed 05/15/19 Page 3 of 4

                                              2



3. Many of the courses that we are forced to take seem to have no real connection to what
our PhD is supposed to be in at all. The one required course on the history of the Spanish
language is not literary at all, which contradicts the professors' constant proclamations
that we are in a purely literary studies program. What is worse is that Professor Poole
seems completely unhappy teaching this course, which is understandable since he is not a
specialist in linguistics. Other courses, although listed as Spanish, are taught in English,
and in some we are barely given the opportunity to speak since the all-knowing professor
spends the two hours of class lecturing. In general, the faculty of Spanish and Portuguese
do not inspire us. We are often expected to know details of literature and history that we
have never been introduced to, and the little literary theory that we get is what was
popular in the 1970s but that is no longer used or even accepted by most scholars.

4. Related to the collegiality issue is the fact that there also exists a wide divide between
senior faculty members and the junior faculty, marked by a constant rhetoric of
superiority and inferiority. Despite the fact that junior professors are expected to hold the
positions of DGS and DUS and are expected to perform a large amount of service to the
department, the senior professors speak of them as if they were children. When one of
our colleagues wanted to write his dissertation who is a specialist in the field, the senior
professors intervened and prohibited it despite the fact that the dean of the Graduate
School had approved it. The senior professor with whom this person is now working is
far from being a specialist in the field of the dissertation. Another of the junior professors
has been insulted publicly about her work by senior professors who know the subject far
less than she. Even more, Professor Moreira, by all accounts considered a star in his field,
was just denied tenure apparently because Professor Gonzalez-Echevarria, who is not a
specialist in Brazilian or Portuguese literature, did not agree with something Professor
Moreira had written in his recently published book. As we have heard, junior professors
are not allowed to get tenure in Spanish and Portuguese - a rule created by Professor
Gonzalez-Echevarria that all the senior professors adhere to. Professors Byrne and Poole
have actively been seeking employment elsewhere. Professor Byrne has been told by
Professor Gonzalez-Echevarria that her recent book is not good, despite its numerous
glowing reviews. Professor Poole decided to forego the faculty review in his sixth year
because he no longer wishes to work in such a negative environment. No one understands
why they have not filed law suits against the department for such acts of discrimination.
Is it that Sterling Professors are never wrong and cannot be sued?

5. The level of harassment against the department's secretaries is also appalling. Once
again, Professor Gonzalez-Echevarria is the main assailant, but Professor Adorno is not
exempt from blame. Our former secretary, Joelle Siracuse, left the department in part
because of the high level of harassment that she suffered at the hands of both. Our current
secretaries, Susan Wheeler and Virginia Gutierrez, endure the yells and condescending
remarks of Professor Gonzalez-Echevarria on a regular basis. From demands that they
make fresh coffee to yelling at them from behind his desk partway down the hall, his
actions are some of the most misogynistic that anyone has ever heard. His offhanded
comments to female graduate students have not gone unnoticed either. Professor Adorno
has witnessed this and has heard about it from others, yet she refuses to say anything to




                           INITIAL DISCOVERY PROTOCOLS                                      P1286
    Case 3:17-cv-01104-VLB Document 82-46 Filed 05/15/19 Page 4 of 4
                                            3


him about it. This is an issue that MUST be investigated further. Not only does it
contribute to the negative atmosphere in the department but it is an overt case of sexual
harassment that has been witnessed by a large number of people in the department. For a
university so aware of sexual harassment issues as Yale tries to make itself appear, the
administration has done a good job of looking over what goes on in Spanish and
Portuguese.

We ask you, the university administration, to please intervene in whatever way you can in
order to help our department resolve these issues and to create a more positive and safer
work environment. A few of us are already on the verge of withdrawing and either going
elsewhere or becoming high school teachers, and visiting graduate students have been
warned of the hostile environment and encouraged to go elsewhere. We are already
losing two great professors and probably a third soon. You must help us.

Thank you.

CC:
Rolena Adorno
Susan Byrne
Anibal Gonzalez-Perez
Roberto Gonzalez-Echevarria
Leslie Harkema
David Jackson
Paulo Moreira
Kevin Poole
Noel Valis
Peter Salovey
Benjamin Polak
Emily Bakemeier
Pamela Schirmeister
Cynthia Carr
Lynn Cooley
Jonathan Holloway
Tamar Gendler




                         INITIAL DISCOVERY PROTOCOLS                                   P1287
